Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 1, 15-33  are pending.
Applicants’ amendment of 12/1/2021 in electing group I  directed to A three-dimensional, living, self-regenerative structure of predetermined | geometry comprising a solidified print material comprising a biofilm of engineered Bacillus subtilis comprising a TasA-R protein, wherein R is a recombinant, heterologous functional group, wherein the TasA-R is secreted and self-assembled into an extracellular nano-architecture with  a tunable physiochemical property  as a function of the R group without traverse in response of the restriction requirement office action of 12/1/2021 by canceling claims 2-14 and adding new claims 15-33 is acknowledged and entered.  during the examination of the claims it is noticed that  new claims  comprise various distinct subject matters  belonging to distinct groups. Claims 1, 15, 19-21, 24 and 30-31 will be examined claims  16-18, 22-23, 25-29 and 32-33  will be withdrawn as non-elected subject matters. On-elected claims 6-10 are withdrawn. Claims 1, 15, 19-21, 24 and 30-31 are  for examination. 


Claim Rejections 35 U.S.C 112(b) rejection 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims  19-21 are indefinite for the following reason:
Claim 19  recites “structure of claim 1, wherein quantum dots (QDs) are”. It is unclear  how QDs is related to claim 1. It should be the structure of claim 1 further comprises quantum dots (QDs)  are ---.
Correction required . 
Claim 20 recites “ claim 1, wherein quantum dots (QDs)”. It should be claim 19, wherein the quantum dots (QDs)-. Correction required . 
Claim 21 recites “ claim 1, wherein quantum dots (QDs)”. It should be claim 19, wherein the quantum dots (QDs)-. Correction required . 

Furthermore claim 21 is indefinite  in recitation of  “blue (CdZnS @ ZnS), red

(CdSeS @ZnS), or green (CdZnSeS @ ZnS)” because   of containing trade marks ( @). The trade mark should not be in the claim. They must be removed. Correction required.




Claim Rejections: 35 USC § 112, first paragraph
	The following is a quotation of the first paragraph of 35 U.S.C. 112:

Written Description
Claims 1, 15, 19-21, 24 and 30-31are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims  are directed  to three-dimensional, living, self-regenerative structure of predetermined  geometry comprising a solidified print material comprising a biofilm of engineered Bacillus subtilis comprising a TasA-R protein, wherein R.

The claims broadly recite three-dimensional, living, self-regenerative structure of predetermined  geometry comprising a solidified print material comprising a biofilm of engineered Bacillus subtilis comprising any  TasA-R protein having any structure from any source having any R having any structure and function. The specification  disclose a few  Tas protein attached with specified  peptide ( His Tag or Spy Tag) or  protein of defined structure or function.
In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials”. As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus. In addition, MPEP § 2163 states that a representative number of species means that the species which are adequately described are representative of the entire 

In the instant case, there is no structure associated with function with regard to the three-dimensional, living, self-regenerative structure of predetermined  geometry comprising a solidified print material comprising a biofilm of engineered Bacillus subtilis comprising any  TasA-R protein having any structure from any source having any R having any structure and function. The claims recite any three-dimensional, living, self-regenerative structure of predetermined  geometry comprising a solidified print material comprising a biofilm of engineered Bacillus subtilis comprising any  TasA gene encoding any  encoding Tas protein and any R comprising any structure and function. 
No information, beyond the  a few  three-dimensional, living, self-regenerative structure of predetermined  geometry comprising a solidified print material comprising a biofilm of engineered Bacillus subtilis comprising TasA gene of SEQ ID NO: 33 encoding Tas protein attached to His Tag or  Spy Tag.
	The genus of TasA gene encoding any  encoding Tas protein attached to any R having any structure and function from any source required in the claimed invention is an extremely large structurally and functionally variable genus. While the argument can be made that the recited genus of  protein is adequately described by the disclosure of the structure of Tas gene  SEQ ID NO: 33 and  R as His Tag or Spy Tag since one could use structural homology to isolate those protein recited in the claims. The art clearly teaches the “Practical Limits of Function Prediction”: I. Devos et al., (Proteins: Structure, Function and Genetics, 2000, Vol. 41: 98-107), teach that the results obtained by analyzing a significant number of true sequence similarities, derived directly from structural alignments, point to the complexity of function prediction. Different aspects of protein (iv) conservation of binding sites can only be reliably transferred between similar sequences to a modest degree. The reason for this difficulty is a combination of the unavoidable database inaccuracies and plasticity of proteins (Abstract, page 98) and the analysis poses interesting questions about the reliability of current function prediction exercises and the intrinsic limitation of protein function prediction (Column 1, paragraph 3, page 99) and conclude that “Despite widespread use of database searching techniques followed by function inference as standard procedures in Bioinformatics, the results presented here illustrate that transfer of function between similar sequences involves more difficulties than commonly believed. Our data show that even true pair-wise sequence relations, identified by their structural similarity, correspond in many cases to different functions (column 2, paragraph 2, page 105).
	II. Whisstock et al., (Quarterly Reviews of Biophysics 2003, Vol. 36 (3): 307-340, in IDS) also highlight the difficulties associated with “Prediction of protein function from protein sequence and structure”; “To reason from sequence and structure to function is to step onto much shakier ground”, closely related proteins can change function, either through divergence to a related function or by recruitment for a very different function, in such cases, assignment of function on the basis of  homology, in the absence of direct experimental evidence, will give the wrong answer (page 309, paragraph 4), it is difficult to state criteria for successful prediction of function, since function is in principle a fuzzy concept. Given three sequences, it is possible to decide which of the three possible pairs is most closely related. Given three structures, methods are also available to measure 
III. This finding is reinforced in the following scientific teachings for specific proteins in the art that suggest, even highly structurally homologous polynucleotides and encoded polypeptides do not necessarily share the same function. For example, Witkowski et al., (Biochemistry 38:11643-11650, 1999), teaches that one conservative amino acid substitution transforms a -ketoacyl synthase into a malonyl decarboxylase and completely eliminates -[Arial font/0x2D]ketoacyl synthase activity. The art also teaches that functionally similar molecules have different structures; Kisselev L., (Structure, 2002, Vol. 10: 8-9) teach that polypeptide release factors in prokaryotes and eukaryotes have same function but different structures. 

	As stated above, no information beyond the characterization of a few species:     structure of  Tas gene  SEQ ID NO: 33 encoding TasA protein and  R as His Tag or Spy Tag. Furthermore, “Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features” (See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895).  
	Therefore, one skilled in the art cannot reasonably conclude that applicant had possession of the claimed invention at the time the instant application was filed. Applicants are referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov. 

Conclusion
Claims are 1, 15, 19-21, 24 and 30-31 are rejected.   No claim is allowed.
Any inquiry concerning this communication or earlier communications from the
Examiner should be directed to Mohammad Meah whose telephone number is 571-272-
1261. The examiner can normally be reached on 8:30-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
Supervisor, Robert Mondesi can be reached on 4089187584. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system.
/MOHAMMAD Y MEAH/Examiner, Art Unit 1652